jFourtl) Court o! Slppeals
                                    #>an Antonio, Texas'

                                        October 24, 2014


                           No. 04-13-00338-CR and 04-13-00339-CR


                                     Elias Esequiel Vasquez.
                                            Appellant


                                                v.



                                       The Siate of Texas.
                                             Appellee


                       Trial Court Case No. 13-CRS-270 and 1 l-CRS-272


                                         ORDE R

       The Court has reviewed the record and briefs in these appeals and has determined that
oral argument will not significantly aid it in determining the legal and factual issues presented in
the appeals. See Tex. R. App. 1*. 39.8. Therefore, all requests for oral argument are denied, and
the causes are advanced for ON BRIEFS submission on December 9, 2014, to the following
panel: Justice Angclini, Justice Marion, and Justice Barnard. All parlies will be notified of the
Court's decision in these appeals in accordance with TEX. R. App, P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and faclual issues
presented in the appeals. See Tex. R. App.P. 39.8. Such a motion should be filed within ten (iO)
days from the dale of this order.


       It is so ORDERED on October 24, 2014.


                                                                       j_

                                                               Karen Angclini. Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this October 24, 2014.




                                                                             e. Clerk77